In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered May 24, 1973, in favor of plaintiff, upon a jury verdict of $38,000. Judgment reversed, on the law, and new trial granted, solely on the issue of damages, with costs to abide the event, unless, within 30 days after the entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $25,000 and to the entry of amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs. The appeal did not present questions of fact. In our opinion the verdict was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.